Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
15, 2004








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 15, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00609-CV
____________
 
IN RE T.F.W. MANAGEMENT, INC., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On July 2, 2004, relator filed a petition for
writ of mandamus in this Court.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator also filed a motion for stay.
After reviewing relator=s petition and record, we find that
relator has not established an abuse of discretion by the trial court.  Accordingly, we deny relator=s petition for writ of mandamus and
motion for stay. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed July 15, 2004.
Panel consists of Justices Fowler, Edelman, and Seymore.  (Edelman, J., would grant motion for stay and
set case for argument.)